DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 16 November 2020, where:
Claims 1, 7-9, 12 and 14-16 are pending;
Claims 2-6, 10, 11, 13 and 17-20 cancelled;
Allowable Subject Matter
Claims 1, 7-9, 12 and 14-16 allowed.
The primary reason for the allowance of the claims in this case is the inclusion of: an assembly of child transport apparatuses that includes a first child transport apparatus and a second child transport apparatus,  where each child transport apparatus includes a frame base with a front portion tapered relative to a rear portion of the base, and wherein the handle is attached to the rear portion of the frame base; where a carriage is pivotably attached to the rear portion of the frame, the carriage includes a pair of opposing sidewalls that taper towards each other at the front portion of the frame, a foldable backrest pivotably attached to a base of the carriage; and an accessory arm attached to the frame and configured to support an accessory, the accessory arm being moveable rotationally, further in a nested position of first and second child transport apparatuses, the foldable backrest of the first child transport apparatus is in a folded down position and the carriage of the second child transport apparatus is positioned at least partially within the carriage of the first child transport apparatus such that the carriage of the second child transport apparatus is disposed at least partially over the foldable backrest of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618